             Case 1:21-cv-05686-JPC Document 10 Filed 09/07/21 Page 1 of 2
                          Defendant Aadi Bioscience, Inc.'s request is granted.               Wilson Sonsini Goodrich & Rosati
                                                                                              Professional Corporation
                          The parties shall submit the joint letter by October 7,
                                                                                              1301 Avenue of the Americas
                          2021. Defendant Aadi Bioscience Inc. shall answer, or               40th Floor
                          otherwise respond to, the Complaint by October 7,                   New York, New York 10019-6022

                          2021. The proposed case management plan shall be due                O: 212.999.5800
                                                                                              F: 212.999.5899
                          on October 7, 2021. The initial pretrial conference
                          scheduled for September 14, 2021 is adjourned to
September 3, 2021         October 14, 2021 at 10:30 a.m.

                           SO ORDERED.
VIA CM/ECF                 Date: September 7, 2021           ___________________
                           New York, New York                  JOHN P. CRONAN
The Honorable John P. Cronan                                United States District Judge
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: Unopposed Letter Motion for Adjournment of Deadlines
           Komurke v. Aerpio Pharmaceuticals Inc. et al., No. 1:21-cv-05686-JPC

Dear Judge Cronan:

       We are counsel to Defendant Aadi Bioscience, Inc. (“Aadi”) in the above-captioned
matter. We write pursuant to ¶ 3.B. of Your Honor’s Individual Rules and Practices in Civil
Cases to request a 30-day adjournment to the scheduled Initial Pretrial Conference (and
attendant deadline for a joint submission) as well as a 30-day extension of time to answer,
move, or otherwise respond to the Complaint (ECF No. 1) in this action.

        In particular, we respectfully request that these appearances and deadlines be reset as
set-forth below.

                                                                                      Requested New
      Appearance/Event                        Current Date/Deadline
                                                                                      Date/Deadline
 Parties to submit a joint letter
 in advance of Initial Pretrial
                                  September 7, 2021                           October 7, 2021
 Conference

 Aadi’s deadline to answer,
 move, or otherwise respond
                                       September 7, 2021                      October 7, 2021
 to the Complaint


 Initial Pretrial Conference           September 14, 2021                     October 14, 2021


        We note that Aadi is the only Defendant that has appeared or – to our knowledge – has
been served in this action and we submit that an adjournment of the Initial Pretrial Conference
(and attendant joint submission) is appropriate given the incipient nature of this case. Aadi
further seeks an extension of time to respond to the Complaint in order to evaluate the claims
and allegations set forth therein, and to prepare an appropriate response.



    AUSTIN     BEIJING    BOSTON   BRUSSELS     HONG KONG     LONDON   LOS ANGELES    NEW YORK     PALO ALTO
              SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
         Case 1:21-cv-05686-JPC Document 10 Filed 09/07/21 Page 2 of 2




The Honorable John P. Cronan
September 3, 2021
Page 2


        No previous extensions to these dates, or any other dates, have so-far been requested in
this action. Counsel for Plaintiff Dwayne Komurke has authorized us to convey that they
consent to these requests.

                                                    Respectfully submitted,

                                                    WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation

                                                     s/ Paul C. Gross
                                                    Paul C. Gross
                                                    1301 Avenue of the Americas, 40th Floor
                                                    New York, New York 10019
                                                    Telephone: (212) 999-5800
                                                    Facsimile: (212) 999-5899
                                                    Email: pgross@wsgr.com

                                                    Ignacio E. Salceda*
                                                    650 Page Mill Road
                                                    Palo Alto, California 94304
                                                    Telephone: (650) 493-9300
                                                    Facsimile: (650) 493-6811
                                                    Email: ISalceda@wsgr.com

                                                    Shannon E. German*
                                                    222 Delaware Avenue, Suite 800
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 304-7600
                                                    Facsimile: (866) 974-7329
                                                    Email: sgerman@wsgr.com

                                                    Counsel to Defendant Aadi Bioscience, Inc.

                                                    *Pro hac vice application forthcoming

cc:    All Counsel of Record (via CM/ECF)
